Citation Nr: 0622119	
Decision Date: 07/26/06    Archive Date: 08/10/06	

DOCKET NO.  05-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1969 to September 
1973.  He served in Vietnam from October 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in Augusta, Maine, that denied entitlement to service 
connection for the benefit sought.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has assisted him in developing 
such evidence.  

2.  The record contains no credible supporting evidence of an 
inservice stressor.  

3.  The veteran does not have PTSD attributable to 
experiences during active service.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  As previously defined by the 
Court, those five elements include:  (1) Veteran status; (2) 
the existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim, and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

A review of the claims folder reveals that by letter dated in 
January 2004, the veteran was informed of the status of his 
claim and how he could help develop it.  He was specifically 
told that it was his responsibility to make sure VA received 
all requested records that were not in the possession of a 
Federal department or agency.  He was told "if there is any 
other information or evidence that you think will support 
your claim, please let us know."  

With regard to the duty to assist the veteran, he was 
accorded a special psychiatric examination by VA in April 
2004.  Also, VA medical records have been obtained and 
associated with the claims folder.  

In view of the foregoing, the Board believes that the veteran 
has been provided with every opportunity to submit evidence 
and documentation in support of his claim and to respond to 
VA notices.  The Board finds the actions taken by VA have 
essentially taken care of any concerns about compliance with 
the VCAA.  The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Therefore, the Board finds it is not prejudicial 
to the veteran for the Board to proceed to a final decision 
at this time.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of the case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), reversed under other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection will be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004), (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

With regard to PTSD, service connection requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

If the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony along is not sufficient to establish the 
incurrence of a claimed stressor, and his testimony must be 
corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
veteran's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or in his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the 
salient and relevant evidence and what this evidence shows, 
or fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
appropriate value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and provide reasons for 
rejecting any evidence favorable to the veteran.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997, cert. denied, 523 
U.S. 1046 (1998)); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of a 
psychiatric disorder.  

The veteran's personnel records disclose that he served in 
Vietnam from October 1970 to October 1971.  His principal 
duty assignment during the entire year was as a clerk-typist.  
He served with several different units during that time 
frame.  

The post service medical evidence dates from 2003.  At the 
time of an intake assessment session dated in May 2003, the 
veteran denied any psychiatric history.  He had never been 
hospitalized as an inpatient and had never received 
outpatient treatment.  He had recently finished a substance 
abuse treatment program and reported a history of polydrug 
abuse.  He reported that while in service his duty 
assignments included one at Cam Ranh Bay when an ammunition 
dump was hit.  He denied any combat action.  He added that 
following the death of his wife in 1999, he began drinking 
heavily and was in detoxification programs several times in 
the past couple years.  He was given Axis I diagnoses of 
alcohol dependence and unresolved grief reaction.  There was 
no Axis II diagnosis.  

Additional evidence includes an October 2003 PTSD unit 
notation that the veteran was being evaluated for possible 
admission to the PTSD program.  The veteran indicated that he 
was a clerk-typist for six months at Camp Eagle and Camp 
Evans.  He also served six months at Cam Ranh Bay and pulled 
guard duty twice a week.  He claimed that he was involved in 
combat action.  He further indicated that casualties to his 
unit were light, but acquaintances of his were killed and/or 
wounded as a result of enemy action.  He recalled that on one 
occasion in October 1971 a rocket attack scored a direct hit 
on an ammunition supply location.  His quarters were close to 
this location and he indicated that he feared for his life.  
He added that he could not remember a lot about his time in 
Vietnam.  He stated that "names didn't mean anything.  
Getting mortar attacks and incoming, people getting hit 
around you, you never know if you are going to be next."  

Also of record is a report of psychiatric evaluation accorded 
the veteran by VA in November 2003.  It was indicated the 
findings were negative for a direct combat military 
occupational specialty.  Stressful events were by self-report 
only, without supporting military records or medals.  It was 
stated the level of severity of stressors did not meet local 
standards established for admission to a specialized 
inpatient treatment unit.  The veteran's psychological 
testing indicated a valid profile.  It was indicated the 
clinical configuration of the clinical scales did not support 
a diagnosis of PTSD.  

Additional pertinent evidence includes the report of a 
psychiatric examination accorded the veteran by VA in April 
2004.  The claims file and the veteran's medical files were 
provided and reviewed prior to the examination.  The examiner 
noted that he was asked to review the file and provide an 
opinion as to the etiology of any psychiatric disorder 
present.  With regard to possible traumatic experiences, the 
veteran recalled that around September 1971 he was stationed 
at Cam Ranh Bay when the camp took on mortar fire.  An 
ammunitions dump was blown up and he was just a couple of 
hundred yards away.  He recalled he ran into a bunker and 
blanked out and "prayed for my life.  I still feel ashamed 
and embarrassed about how I acted."  He could not remember 
the names of anyone who was there with him.  He also recalled 
an occasion when he was stationed at Camp Eagle and mortar 
fire hit just a couple of hooches away from where he was.  

Notation was made of a long history of alcohol abuse and 
treatment.  Reportedly, the veteran was not in treatment 
other than going to Alcoholics Anonymous 1 to 3 times a week.

The examiner noted that the veteran's self-reporting was 
highly questionable since he had a great deal of difficulty 
with dates and recollection.  The examiner opined that the 
symptoms the veteran had were not consistent with a diagnosis 
of PTSD.  The reported symptoms, along with the observations 
made during the interview were described as consistent with 
Axis I diagnoses of:  Major depressive disorder, chronic, 
bereavement; alcohol dependence sustained, full remission; 
Nicotine dependence, active.  The examiner opined that it was 
more likely than not that the veteran's depression was 
related to the loss of his wife several years ago and "how he 
reacted to stress in the service, i.e., running and hiding in 
a bunker during a mortar attack at Cam Ranh Bay."

In view of the foregoing, the Board is persuaded that the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  Psychological testing accorded the 
veteran in November 2003 did not support the diagnosis of 
PTSD.  Also, when the veteran was examined by a VA 
psychologist in April 2004, that individual indicated that 
the veteran did not have PTSD.  That examiner had access to 
all the evidence of record and opined that the veteran did 
not have PTSD.  The veteran has only provided vague 
information as to his recollections of his experiences in 
Vietnam.  Importantly, the psychological testing produced 
results that were described as not typical of PTSD.  

While the veteran himself is competent to report symptoms, as 
a layperson, he is not competent to advance a theory of 
medical causation or to offer a diagnosis.  







38 C.F.R. § 3.159; see also Bostain v. West, 
11 Vet. App. 124, 127 (1998); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


